DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-17 are pending in this application. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

In the instant case there does not appear to be any means for language in the claims and/or language to be considered under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103 AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cockram US 20150257459 A1 (herein after Cockram) in view of Hawkins US 20120117705 A1 (herein after Hawkins).
Regarding claim 11, Cockram  discloses a lower-body garment (as seen in Figures 4B and 13) comprising: a torso portion having a waist opening (as seen in annotated Figure 13); a waistband extending from the waist opening of the torso portion (as seen in Figures 4B and 13), the waistband having an external surface (as seen in annotated Figure 13), an internal surface opposite the external surface (as seen in annotated Figure 13), a top edge (as seen in annotated Figure 13), and a bottom edge opposite the top edge (as seen in annotated Figure 13); and a loop structure comprising: a top terminal end (as seen in annotated Figure 13), a bottom terminal end opposite the top terminal end (as seen in annotated Figure 13), a first side edge extending between the top terminal end and the bottom terminal end (as seen in annotated Figure 13), a second side edge opposite the first side edge (as seen in annotated Figure 13), the second side edge extending between the top terminal end and the bottom terminal end (as seen in annotated Figure 13), wherein the top terminal end of the loop structure is secured to the waistband proximate the top edge of the waistband (as seen in annotated Figure 13), and the bottom terminal end of the loop structure is secured to the waistband proximate the bottom edge of the waistband (as seen in annotated Figure 13), and Page 5 of 10Response Filed: 11/05/2021 Reply to Office Action of: 09/07/2021an outer layer of material positioned adjacent and external to the inner layer of material to form a pocket space (as seen in annotated Figure 13), wherein the outer layer of material is continuously affixed to the inner layer of material at the first side edge of the loop structure (411, as seen in Figure 4B), and wherein the outer layer of material is non-continuously affixed to the inner layer of material at least at a portion of the second side edge to form a pocket opening to the pocket space (as seen in annotated Figure 13).  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (First side edge)][AltContent: textbox (Pocket)]
    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale




[AltContent: arrow][AltContent: textbox (Second edge)][AltContent: arrow][AltContent: textbox (First side edge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top terminal edge)][AltContent: textbox (Bottom terminal edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom edge)][AltContent: textbox (Top edge)][AltContent: arrow][AltContent: textbox (Internal surface)][AltContent: textbox (External surface)][AltContent: arrow][AltContent: textbox (Waist opening)]
    PNG
    media_image1.png
    632
    442
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    691
    342
    media_image2.png
    Greyscale

However, While Cockram does teach additional pieces and/or layers of material can also be included (paragraph 0014), Cockram does not specifically disclose an inner layer of material.  
Hawkins teaches an inner layer of material (as seen in annotated Figure 4B).
[AltContent: arrow][AltContent: textbox (The intervening portion of the loop structure comprises at least one additional area where the inner layer of material is affixed to the outer layer of material.)][AltContent: arrow][AltContent: textbox (Intervening portion)][AltContent: arrow][AltContent: textbox (Inner layer of material)]
    PNG
    media_image3.png
    349
    309
    media_image3.png
    Greyscale


Cockram is analogous art to the claimed invention as it relates to garments having discreet pocket structures. Hawkins is analogous art to the claimed invention in that it provides a garment having multilayer waistband.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the layered pocket structure of Cockram with the layered pocket configuration as taught by Hawkins including an inner layer, in order to form a discreet secure pocket within the pant garment.  The modification of the pocket of Cockram with the shape of the pocket of Hawkins would be a simple modification of one known element for another to obtain predictable results, preventing valuables from falling out during athletic activities.

Regarding claim 12, the modified lower-body garment of the combined references discloses wherein the loop structure comprises an intervening portion extending between the top terminal end and the bottom terminal end (as seen in annotated Figure 4B of Hawkins), and wherein the intervening portion of the loop structure is unaffixed from the waistband such that a space is formed between the loop structure and the waistband (as seen in annotated Figure 4B of Hawkins).  

Regarding claim 13, the modified lower-body garment of the combined references discloses wherein the intervening portion of the loop structure (as seen in annotated Figure 4B of Hawkins) comprises at least one additional area where the inner layer of material is affixed to the outer layer of material (as seen in annotated Figure 4B of Hawkins).  

Regarding claim 14, the modified lower-body garment of the combined references discloses wherein the loop structure is positioned at a back aspect of the lower-body garment (as seen in Figure 2B of Hawkins).  
Regarding claim 16, the modified lower-body garment of the combined references discloses wherein the pocket opening is oriented generally perpendicular to at least the top edge of the waistband (as seen in annotated Figure 13 of Cockram).  
Regarding claim 17, the modified lower-body garment of the combined references discloses wherein the outer layer of material is affixed to the inner layer of material at both a first end and a second end of an unaffixed portion on the second side edge of the loop structure to form the pocket opening to the pocket space (as disclosed by Figures 4B and 13 of Cockram).

Claim 15, is rejected under 35 U.S.C. 103(a) as being unpatentable over Cockram US 20150257459 A1 (herein after Cockram) in view of Hawkins US 20120117705 A1 (herein after Hawkins) as applied to claim 11 above, and further in view of Sweet US 1645502 (herein after Sweet).

Regarding claim 15, the lower-body garment of the combined references disclose all the limitations of claim 15 except they do not disclose wherein the bottom terminal end of the loop structure has a longer length than the top terminal end of the loop structure.  

Sweet teaches wherein the bottom terminal end of the loop structure (as seen in annotated Figure 2) has a longer length than the top terminal end of the loop structure (as seen in annotated Figure 2).  

[AltContent: arrow][AltContent: arrow][AltContent: textbox (Top terminal end)][AltContent: textbox (Bottom terminal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (The bottom terminal end of the loop structure has a longer length than the top terminal end of the loop structure.)]
    PNG
    media_image4.png
    342
    348
    media_image4.png
    Greyscale

Sweet is analogous art to the claimed invention in that it provides garments with loop pockets.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the waistband pocket of Cockram and Hawkins, with the shaped edge of the pocket, as taught by Sweet, in order to form a shape/configuration of the pocket within the waistband where the items held within would not fall out. The modification of the shape of the edge of the pocket for another configuration, would be a simple modification of one known element for another to obtain predictable results, the ability to better store valuables discreetly and securely within the garment during activities.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M FERREIRA whose telephone number is (571)270-5916, fax number (571) 270-6916.  The examiner can normally be reached on Monday - Thursday 9:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS, (571) 272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine M. Ferreira/
Examiner, Art Unit 3732

/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732